Citation Nr: 1145358	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of malaria.

4.  Entitlement to service connection for posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which denied the aforementioned claims of entitlement to service connection.  

In December 2008, the Veteran testified before a Decision Review Officer at the Indianapolis RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2011).

The issues of entitlement to service connection for bilateral hearing loss and residuals of malaria are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of a disease, injury or event in service.

2.  The evidence of records demonstrates that the Veteran served in a military zone in the Republic of Vietnam ("Vietnam") during the Vietnam Era.

4.  The Veteran's claimed in-service stressors are related to his fear of hostile military activity and are consistent with the circumstances of his service during the Vietnam War.

5.  There is a competent diagnosis of PTSD, which has been medically-linked by a VA psychologist to an in-service stressor, which is consistent with the Veteran's active military service.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the Veteran's current tinnitus is the result of acoustic trauma in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The Veteran's PTSD was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Moreover, in light of the favorable decision for the Veteran with respect to his claims of entitlement to service connection for tinnitus and PTSD, any error in the content or timing of  VCAA notice or assistance, if shown, would be moot.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A.  Entitlement to service connection for tinnitus.

The Veteran avers that he has tinnitus as a result of acoustic trauma suffered during active military service in Vietnam.  Specifically, he states that the condition is a result of his duties as an ammunition handler and cannoneer (artillery gunner), as well as his military occupational specialty serving on an artillery truck as a heavy duty truck driver, all without the benefit of hearing protection.

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran reported ringing in the ears, or tinnitus, both on his September 2006 claim for benefits, and during his August 2007 VA audiology examination.  Although the Board notes that the VA examiner did not specifically diagnose the Veteran with tinnitus, he did note that he complained of the disorder.  In addition, the claims folder contains a statement from the Veteran's private physician, Dr. Ostrowski, dated October 2007, in which he provides a diagnosis of tinnitus.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

The second element of Shedden requires the in-service incurrence or aggravation of a disease or injury.  As an initial matter, the Board observes that the Veteran's service personnel records confirm that he did in fact serve as an ammunition handler and cannoneer during service in Vietnam.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this case, during his December 2008 hearing at the VA RO, the Veteran reported that while he did experience some ringing in his ears during service, it did not truly become bothersome until years later.  As his service personnel records demonstrate that the circumstances of his service involved a high probability of hazardous noise exposure, his exposure to acoustic trauma is presumed.

During his VA audiology examination, the Veteran reported bilateral tinnitus, which he rated as an 8 on a scale of 1-10 (with 10 being the worst).  He reported that the condition began during service following noise exposure from 50 and 60 caliber machine guns and 105 Howitzers without the benefit of hearing protection.  The VA examiner opined that, due to the lack of evidence in the claims folder and the lack of proximity between his dates of service and the August 2007 VA examination, the Veteran's complaint of tinnitus was not at least as likely as not related to his military service.  

In this regard, the Board notes that it is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his MOS, as well as his principal duties as reported in his service personnel records, he was exposed to acoustic trauma in service and reports that he experienced some hearing problems during service.  Moreover, as mentioned above, the Board notes that his private physician diagnosed him as having tinnitus.  Significantly, the Board has also considered the Veteran's personal statements as to the etiology of his disability.  In this regard, the Board observes that the Federal Circuit has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

The Board agrees and finds that tinnitus is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Furthermore, there is no reason to doubt the Veteran's credibility as to his reports.  Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether his current tinnitus is the result of acoustic trauma in service.  

The Board acknowledges that the current evidentiary posture is somewhat sparse, particularly in light of the fact that the VA examiner concluded that the Veteran's complaints of tinnitus were not related to service.  In this respect, however, the Board notes that, despite having reviewed the claims folder and performing a comprehensive audiological evaluation of the Veteran, as noted above, the Veteran has submitted additional evidence, which was not considered by the VA examiner.  This evidence is composed of copies of letters, written in 1971 during the Veteran's service in Vietnam, to his then-girlfriend, who is currently his wife.  A review of these letters demonstrates that the Veteran did indeed report several instances of acoustic trauma, including experiencing ear pain following an explosion in June 1971.  In addition, it does not appear that the VA examiner considered VA Fast Letter 10-35, which requires VA adjudicators to review a claim for evidence of hearing loss/tinnitus in service or "records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability."  Id.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD as a result of several incidences during Vietnam service in a combat zone, including being in fear for his life due to the Viet Cong enemy forces.  According to his service personnel records, he was in Vietnam from December 1970 to January 1972 and participated in an unnamed campaign in December 1970.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The provisions of 38 C.F.R. § 3.304(f) were recently amended, however, effective July 13, 2010, during the pendency of this appeal.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military of terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

A review of the claims folder reveals that, despite the Veteran's claimed stressor events, the RO was unable to verify his claimed stressors, and thus, did not afford him a VA PTSD evaluation.  However, as noted above, current regulations provide for service connection for PTSD if the claimed stressor is related to the veteran's fear of hostile military or terrorist activity, and the remaining requirements of 38 C.F.R. § 3.304(f) are met.

Here, as discussed above, the Board observes that the evidence of record demonstrates that the Veteran served in a combat zone in Vietnam.  Thus, the claimed stressor is consistent with the places, types and circumstances of service.  Second, the claims folder now contains a clinical evaluation, dated November 2009, from a VA psychologist, who diagnosed the Veteran with PTSD due to his military experiences in Vietnam.  Finally, as there is no evidence in the evaluation report that would demonstrate that his PTSD symptoms stemmed from any source or incident other than his active military service, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

As noted above, the Board observes that the Veteran was previously afforded a VA audiology examination pursuant to his service connection claim.  At that time, although the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, he opined that, due to a lack of evidence (of a hearing loss in service) and the lack of proximity between the dates of service and the VA evaluation, the Veteran's bilateral hearing loss was less likely than not related to service.

The Board first observes that the Veteran's service personnel records demonstrate that his duties during service included work as an ammunition handler and cannoneer in a combat zone.  Thus, as noted above, exposure to acoustic trauma is conceded, and the provisions of 38 U.S.C.A. § 1154(a) are applicable to the instant appeal (due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence).  In addition, review of his service treatment records show that in May and June 1971, while serving in Vietnam, he was treated twice for complaints of ear pain, which was diagnosed as probable otitis media and externa.  Despite these findings, however, there is no evidence that he complained of, sought treatment for, or was ever diagnosed with a sensorineural hearing loss disorder during service or within one year of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, his service separation examination reveals that he was found to have hearing within normal levels bilaterally based on the whispered voice test.    

Nonetheless, as previously discussed, the Board notes the case of Davidson v. Shinseki, supra, in which the Federal Circuit held that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Moreover, in Colantonio v. Shinseki, supra, the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

In this respect, the Board notes that, despite the lack of evidence of a hearing loss disorder in service, a normal whispered voice test can neither establish, nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the Court held that 38 C.F.R. § 3.385 does not necessarily preclude service connection for hearing loss that first met the regulation's requirements for a hearing loss disability after service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that 38 C.F.R. § 3.385 "does not serve as a bar to service connection" where there is an absence of an in-service audiometric examination capable of being compared to the regulatory pure tone and speech recognition criteria).  

Accordingly, while the Board does not go so far as to find that the previous VA examination was inadequate (as the examiner provided reasons and bases for his conclusion that the Veteran's current bilateral sensorineural hearing loss was not caused by military service), it concludes that a second examination should be performed to allow the examiner to perform a complete physical examination of the Veteran's middle and/or inner ears (which his representative has not claimed as another possible cause of his bilateral hearing loss), as well as to allow him to comment on the Board's finding that the provisions of 38 U.S.C.A. § 1154(a) are clearly applicable to this case.  In addition, as noted above, the claims folder now includes personal letters from the Veteran, in which he reported that he has suffered ear pain following an explosion in 1971.  The Board finds that the VA examiner must also specifically comment on this evidence, as well.

Regarding the claim for service connection for residuals of malaria, the claims folder demonstrates that the Veteran did have tropical service within Vietnam.  In addition, during his RO hearing, he reported that he had been hospitalized and treated for malaria in 1971 during Vietnam service.  In this regard, the Board observes that a handwritten hospital discharge report, dated April 1, 1971, appears to state that the Veteran "resolved uneventfully from P. falcip."  Research shows that P. falcip is a medical abbreviation for plasmodium falciparum infection, which is noted to be a common cause of malaria.  In addition, the claims folder contains copies of many letters from the Veteran to his then-girlfriend, in which he wrote that he was in the hospital and had been diagnosed with malaria.  The Veteran has testified that he continues to experience residuals of malaria, including episodes of fevers and sweating.  The Board concludes that a VA examination should be conducted to determine if he currently experiences any residuals of malaria.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and non-VA, pertaining to hearing loss and residuals of malaria should be obtained and added to the claims folder.

2.  Schedule the Veteran for VA ear/audiology evaluations to consider the additional evidence of record, which includes that Veteran's personal letters, contemporaneous to service, that he sustained ear pain during an explosion while serving in a combat zone.  The claims folder must be provided to the examiners in connection with the examinations, and the examiners must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiners for review in conjunction with the examinations.  The examiners should elicit a complete history of the Veteran's noise exposure, ear trauma, and hearing loss symptomatology and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  In this regard, the Board notes that the VA examiners must accept as fact that the circumstances of the Veteran's service as an ammunition handler and cannoneer in Vietnam, without the benefit of hearing protection, exposed him to acoustic trauma.  

The physical examiner is also specifically asked to perform a thorough examination of the Veteran's middle and/or inner ears.  

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiners should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran's currently-diagnosed sensorineural hearing loss (either unilateral or bilateral) was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service, to include acoustic trauma in service or the middle ear injury/infection the Veteran suffered during service.  Any and all opinions must be accompanied by a complete rationale.

a.) It would be helpful if the examiners would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

b.) The clinicians are also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

3.  The Veteran should be scheduled for an appropriate examination in order to determine if he currently has any residuals of inservice malaria.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  A complete history of the Veteran's reported inservice malaria should be obtained recorded.  

Following a review of the relevant evidence in the claims file and the clinical evaluation, the examiner should opine as to whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has residuals of inservice malaria.  Any and all opinions must be accompanied by a complete rationale.

a.) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

b.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

c.) If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The case should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


